FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                               December 19, 2013
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                   Clerk of Court
                                    TENTH CIRCUIT


 RAYMOND AMERSON,

          Plaintiff - Appellant,

 v.

 UNITED STATES OF AMERICA;                             No. 13-3239
 RAYMOND AMERSON BEY, JR.;                    (D.C. No. 5:13-CV-03132-SAC)
 CLAUDE MAYE, Warden; UNITED                             (D. Kan.)
 STATES BUREAU OF PRISONS;
 DEPARTMENT OF THE
 TREASURY; UNITED STATES
 DISTRICT COURT,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before HARTZ, O’BRIEN, and GORSUCH, Circuit Judges.


      Raymond Amerson, a federal prisoner in Kansas, filed a state court action

against his warden, the Bureau of Prisons, and various government entities. In

particular, Mr. Amerson filed documents which, he says, are authorized under the


      *
         After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
terms of the Uniform Commercial Code (UCC) and satisfy all financial interests

against him, including those connected to his federal criminal conviction. After

the government removed the case to federal court, the district court dismissed the

complaint as “frivolous” within the meaning of 28 U.S.C. § 1915A. It noted that

filing UCC-related documents “in an attempt to undermine or negate the validity

of his federal criminal convictions and sentences is patently frivolous.” This

holding constituted a “strike” under the Prison Litigation Reform Act. 28 U.S.C.

§ 1915(g). Mr. Amerson now appeals.

       We discern no reversible error. The UCC governs commercial

transactions and cannot be used to upset criminal convictions, even collaterally.

See Carter v. Wands, 431 F. App’x 628, 629 (10th Cir. 2011); Harris v. Wands,

410 F. App’x 145, 147 (10th Cir. 2011); United States v. Hamill, 252 F. App’x

260, 262 (10th Cir. 2007). Mr. Amerson’s brief identifies no flaw in the district

court’s reasoning on this score. Neither do we discern any after our own

independent examination. Because Mr. Amerson’s appeal is “frivolous” within

the meaning of the Prison Litigation Reform Act, he incurs with it a second

“strike” within the meaning of the Prison Litigation Reform Act. See Jennings v.

Natrona Cnty. Det. Ctr. Med. Facility, 175 F.3d 775, 780-81 (10th Cir. 1999).




                                       -2-
Mr. Amerson’s motion for relief is denied and this appeal is dismissed.

                                ENTERED FOR THE COURT


                                Neil M. Gorsuch
                                Circuit Judge




                                 -3-